Exhibit 10.2
 


CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the "Agreement") is made and entered
into as of this 31st day of December, 2018 (the "Commencement Date"), by and
between FIRST FINANCIAL NORTHWEST BANK (which, together with any successor
thereto which executes and delivers the assumption agreement provided for in
Section 6(a) hereof or which otherwise becomes bound by all of the terms and
provisions of this Agreement by operation of law, is hereinafter referred to as
the "Bank"), and Randy T. Riffle (the "Employee").
WHEREAS, the Employee is currently serving as Executive Vice President and Chief
Credit Officer of the Bank: and
WHEREAS, the board of directors of the Bank (the "Board") recognizes that the
possibility of a change in control of the Bank or of its holding company, First
Financial Northwest, Inc. (the "Company"), may exist and that such possibility,
and the uncertainty and questions which it may raise among management, may
result in the departure or distraction of key management to the detriment of the
Bank, the Company and its stockholders; and
WHEREAS, the Board believes it is in the best interests of the Bank to enter
into this Agreement with the Employee in order to assure continuity of
management of the Bank and to reinforce and encourage the continued attention
and dedication of the Employee to the Employee's assigned duties without
distraction in the face of potentially disruptive circumstances arising from the
possibility of a change in control of the Company and/or the Bank, although no
such change is now contemplated; and
WHEREAS, the Board has approved and authorized the execution of this Agreement
with the Employee;
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:
1.            Certain Definitions.
(a)      The term "Agreement Renewal Date" shall mean the December 31 next
following the Commencement Date and each anniversary thereof.
(b)      The term "Change in Control" means (1) an offeror other than the
Company purchases shares of stock of the Company or the Bank pursuant to a
tender or exchange offer for such shares; (2) an event of a nature that results
in the acquisition of control of the Company or the Bank within the meaning of
the Savings and Loan Holding Company Act under 12 U.S.C. Section 1467a (or any
successor statute) and applicable regulations or requires the filing of a notice
with the Federal Reserve Board or the Federal Deposit Insurance Corporation
("FDIC"); (3) any person (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 ("Exchange Act")) that is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly of securities of the Company or the Bank representing 25% or more of
the combined voting power of the Company's or the Bank's outstanding securities;
(4) individuals who are members of the board of directors of the Company
immediately following the Commencement Date or who are members of the Board
immediately following the Commencement Date (in each case, the "Incumbent
Board") cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Commencement Date whose
election was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board or whose nomination for election by the Company's
stockholders was approved by the nominating committee serving under an Incumbent
Board, shall be considered a member of the Incumbent Board; or (5) consummation
of a plan of reorganization, merger, acquisition, consolidation, sale of all or
 

--------------------------------------------------------------------------------

substantially all of the assets of the Company or a similar transaction in which
the Company is not the resulting entity, provided that the term "Change in
Control" shall not include an acquisition of securities by an employee benefit
plan of the Bank or the Company.
(c)      The term "Commencement Date" means the date of this Agreement.
(d)      The term "Consolidated Subsidiaries" means any subsidiary or
subsidiaries of the Company (or its successors) that are part of the affiliated
group (as defined in Section 1504 of the Internal Revenue Code of 1986, as
amended (the "Code"), without regard to subsection (b) thereof) that includes
the Bank, including but not limited to the Company.
(e)      The term "Date of Termination" means the date upon which the Employee
ceases to serve as an employee of the Bank.
(f)      The term "Involuntary Termination" means the termination of the
employment of Employee (i) by the Bank, without his express written consent; or
(ii) by the Employee by reason of a material diminution of or interference with
his duties, responsibilities or benefits, including (without limitation) any of
the following actions unless consented to in writing by the Employee: (1) a
requirement that the Employee be based at any place other than Renton,
Washington, or within a radius of 35 miles from the location of the Bank's
administrative offices as of the Commencement Date, except for reasonable travel
on Company or Bank business; (2) a material demotion of the Employee; (3) a
material reduction in the number or seniority of personnel reporting to the
Employee or a material reduction in the frequency with which, or in the nature
of the matters with respect to which such personnel are to report to the
Employee, other than as part of a Bank- or Company-wide reduction in staff; (4)
a reduction in the Employee's salary other than as part of an overall program
applied uniformly and with equitable effect to all members of the senior
management of the Bank; (5) a material permanent increase in the required hours
of work or the workload of the Employee; or (6) any purported termination of the
Employee's employment, except for Termination for Cause (and, if applicable, the
requirements of Section 1(i) hereof), which purported termination shall not be
effective for purposes of this Agreement. The term "Involuntary Termination"
does not include Termination for Cause, retirement or suspension or temporary or
permanent prohibition from participation in the conduct of the Bank's affairs
under Section 8 of the Federal Deposit Insurance Act.
(g)      The term "Restriction Period" shall mean the one-year period commencing
on the date of the Employee's Date of Termination.


(h)      The term "Section 409A" shall mean Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.
(i)      The terms "Termination for Cause" and "Terminated for Cause" mean
termination of the employment of the Employee because of the Employee's personal
dishonesty, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or (except as provided below) material breach of
any provision of this Agreement. No act or failure to act by the Employee shall
be considered willful unless the Employee acted or failed to act with an absence
of good faith and without a reasonable belief that his action or failure to act
was in the best interest of the Company or the Bank. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board duly called and held for such
purpose (after reasonable notice to the Employee and an
 
2

--------------------------------------------------------------------------------

 
opportunity for the Employee, together with the Employee's counsel, to be heard
before the Board), stating that in the good faith opinion of the Board of
Directors the Employee has engaged in conduct described in the preceding
sentence and specifying the particulars thereof in detail.
2.        Term. The term of this Agreement shall be a period of three years
beginning on the Commencement Date, subject to earlier termination as provided
herein. Beginning on the Agreement Renewal Date, and on each subsequent
Agreement Renewal Date, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that within
the 90 day period ending on such Agreement Renewal Date, the Board of Directors
does not inform the Employee in writing that the Agreement will not be extended.
Reference herein to the term of this Agreement shall refer to both such initial
term and such extended terms.  Notwithstanding anything herein to the contrary,
this Agreement shall immediately terminate, and no payments shall be due
hereunder, if: (a) either the Bank terminates the Employee's employment (other
than on account of Termination for Cause) or the Employee's employment is
terminated in the event of Involuntary Termination by the Employee, prior to the
effective date of a Change in Control, (b) the Employee becomes entitled to
receive payments from the Bank on account of Involuntary Termination under any
other agreement, or (c) the Employee voluntarily terminates employment with the
Bank for any reason that does not constitute an Involuntary Termination.
3.         Severance Benefits.
(a)      If after a Change in Control, the Bank shall terminate the Employee's
employment (other than on account of Termination for Cause), or employment is
terminated in the event of Involuntary Termination by the Employee, within 12
months following a Change in Control, the Bank shall (i) pay the Employee his
base salary through the Date of Termination; (ii) pay the Employee an amount
equal to one times his base salary (determined as of the Date of Termination,
and disregarding any incentive or other extraordinary compensation, such amount
being referred to herein as "Base Salary"), with such amount being paid ratably
over a period of one year, commencing on the Employee's Date of Termination (the
"One-Year Period"); (iii)  pay the Employee's prorated portion of any incentive
or bonus payments, with such payments being made ratably over the One-Year
Period; (iv) continue to provide, at the Bank's expense, for the One-Year
Period, the medical, dental, vision and disability insurance coverage that would
have been provided to the Employee had he remained employed with the Bank
(subject to the availability of such insurance to the Employee, and if such
insurance is not available to the Employee, a cash equivalent benefit shall be
provided, which shall be paid ratably over the One-Year Period); and (v) pay to
the Employee in a lump sum in cash, within 25 days after the later of the date
of such Change in Control or the Date of Termination, an amount equal to 0.99
times the Employee's Base Salary.  Notwithstanding the foregoing, if the Bank's
providing continuing health insurance benefits under this Section 3(a) would
violate the nondiscrimination requirements under the Patient Protection and
Affordable Care Act and the regulations and guidance of general applicability
issued thereunder ("PPACA"), so as to result in the imposition of penalties
under the PPACA, then the Bank shall revise this Section 3(a) in such manner as
is necessary to comply with the PPACA, provided that such reformation provides
the Employee with an equivalent economic benefit had this sentence not applied
(determined without regard to tax consequences) and does not result in a
violation of Section 409A.  All payments due hereunder shall be subject to
applicable tax and other withholdings.  No payment shall be made under this
Section 3 unless the Employee timely executes a release substantially in the
form attached as Exhibit A hereto. Payments under this Section 3 are subject to
the restrictions and conditions set forth in this Agreement.
(b)     The Employee shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits after the Date of
 
3

--------------------------------------------------------------------------------

Termination or otherwise. This Agreement does not constitute a contract of
employment or impose on the Company or the Bank any obligation to retain the
Employee, to change the status of the Employee's employment, or to change the
Company's or the Bank's policies regarding termination of employment.
(c)      If and to the extent that the compensation provided for under this
Agreement is subject to Section 409A, then notwithstanding the provisions of
Section 3(a) to the contrary, the payment of such compensation that is subject
to Section 409A:
(i)      shall be payable only if the Employee's termination of employment also
constitutes a "separation from service" within the meaning of Section 409A,
taking into account the relevant rules and presumptions in the Section 409A
regulations;
(ii)      shall be considered made under a "separation pay plan" (within the
meaning of Section 409A) to the extent such payment may be treated as made under
a separation pay plan. Any additional amounts that may be due the Employee under
Section 3(a)(iii) shall be (A) considered deferred compensation for purposes of
Section 409A, (B) treated as paid after all separation pay plan payments are
made, and (C) subject to subparagraph (iii) below; and
(iii)      if this subparagraph (iii) applies, then amounts that are considered
to be deferred compensation under Section 409A shall not be paid earlier than
six months after the Employee's separation from service (as defined in Section
3(c)(i) above), if the Employee is a "specified employee" (within the meaning of
Section 409A). The payment that is delayed on account of the preceding sentence
shall be made on the 185th day following the date of the Employee's separation
from service, as herein defined.
The purpose of this Section 3(c) is to cause the Agreement to comply with
Section 409A, and these provisions (and the Agreement) shall be administered and
interpreted accordingly.
(d)      Temporary Suspension or Prohibition.  If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. Section 1818(e)(3) and (g)(1), or pursuant to Section 30.12.040 of the
Revised Code of Washington (R.C.W.), the Bank's obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended, and (ii) reinstate in whole
or in part any of its obligations which were suspended, all in a manner that
does not violate Section 409A.


(e)      Permanent Suspension or Prohibition.  If the Employee is removed and/or
permanently prohibited from participating in the conduct of the Bank's affairs
by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12 U.S.C.
Section 1818(e)(4) and (g)(1), or pursuant to R.C.W. Section 30.12.040, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.


(f)      Default of the Bank.  If the Bank is in default (as defined in Section
3(x)(1) of the FDIA), all obligations under this Agreement shall terminate as of
the date of default, but this provision shall not affect any vested rights of
the contracting parties.


(g)      Termination by Regulators.  All obligations under this Agreement shall
be terminated, except to the extent determined that continuation of this
Agreement is necessary for the continued operation of the Bank: (1) at the time
the FDIC enters into an agreement to provide assistance to
 
4

--------------------------------------------------------------------------------

 
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA; or (2) by the FDIC, at the time it approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition.  Any rights of the
parties that have already vested, however, shall not be affected by any such
action.


(h)      Reductions of Benefits. Notwithstanding any other provision of this
Agreement, if payments and the value of benefits received or to be received
under this Agreement, together with any other amounts and the value of benefits
received or to be received by the Employee, would cause any amount to be
nondeductible by the Company or any of the Consolidated Subsidiaries for federal
income tax purposes pursuant to or by reason of Code Section 280G, then payments
and benefits under this Agreement shall be reduced (not less than zero) to the
extent necessary so as to maximize the economic present value of benefits to be
received by the Employee, as determined by the Compensation Committee of the
Company Board of Directors as of the date of the Change in Control using the
discount rate required by Code Section 280G(d)(4), without causing any amount to
become nondeductible pursuant to or by reason of Code Section 280G.


(i)      Further Reductions.  Any payments made to the Employee pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. Section 1828(k) and FDIC regulation 12 C.F.R. Part 359, Golden
Parachute and Indemnification Payments.  Any payments made to the Employee
pursuant to this Agreement also are subject to the Employee complying with the
requirements of Section 4.  If those requirements are not met, then amounts
payable under this Section 3 are subject to reduction or reimbursement as
provided for in Section 4.


(j)      No Duplicative Payments.   Any amount that may be payable hereunder, of
whatever nature, shall be reduced on a dollar for dollar basis by any amount
received by the Employee from the Bank on account of his Involuntary Termination
under any other agreement.


4.            Nonsolicitation; Nonraiding; Nondisclosure.


(a)     During the Restriction Period, the Employee shall not solicit any
Customers for services or products then provided by the Company, the Bank or the
Consolidated Subsidiaries.  For purpose of this Section, "Customers" are defined
as (1) all customers serviced by the Company, the Bank, or any of the
Consolidated Subsidiaries as of the Employee's Date of Termination, (2) all
potential customers whom the Company, the Bank or any of the Consolidated
Subsidiaries actively solicited at any time during the 12-month period ending on
the Employee's Date of Termination, and (3) all successors, owners, directors,
partners and management personnel of the Customers described in (1) or (2).
 (b)    The Employee recognizes that the workforce of the Company and the Bank
is a vital part of their businesses; therefore, during the Restriction Period,
the Employee shall not directly or indirectly recruit or solicit any Employee
(as defined below) to leave his or her employment with the Company, the Bank or
any of the Consolidated Subsidiaries. Without limiting the foregoing, this
includes that the Employee shall not (1) disclose to any third party the names,
backgrounds, or qualifications of any of the Employees or otherwise identify
them as potential candidates for employment, or (2) personally or through any
other person approach, recruit, interview or otherwise solicit Employees to work
for any other employer.  For purposes of this Section, "Employees" means all
employees working for the Company, the Bank or any of the Consolidated
Subsidiaries at the time of the Employee's Date of Termination.


(c)      In the course of employment, the Employee may have access to
confidential information and trade secrets relating to the business of the Bank
or the Company. Except as required in
 
 
5

--------------------------------------------------------------------------------

the course of employment by the Bank, the Employee shall not, without the prior
written consent of the Board of Directors, directly or indirectly disclose to
anyone any confidential information relating to the Bank, the Company or any
financial information, trade secrets or "know-how" that is germane to the Bank's
or the Company's business and operations. The Employee recognizes and
acknowledges that any financial information concerning any of the customers of
the Bank, the Company or any affiliated entity, as may exist from time to time,
is strictly confidential and is a valuable, special and unique asset of their
businesses.  The Employee shall not, either before or after termination of this
Agreement, disclose to anyone said financial information, or any part thereof,
for any reason or purposes whatsoever.


NOTICE:  Notwithstanding the foregoing nondisclosure obligations, pursuant to 18
USC Section 1833(b), the Employee shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Additionally, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order. 


(d)      In the event the Employee violates any provision in this Section 4, the
Employee will be subject to damages and because of the relationship of employer
and employee, it is hereby agreed injunctive relief is necessary for the Company
and the Bank to enforce these provisions of the Agreement to protect its
business and good will.  The Bank may reduce or eliminate payments due under
this Agreement, or seek reimbursement of such payments, as necessary to mitigate
such damages.


5.           Attorneys' Fees. If the Employee is purportedly Terminated for
Cause and the Bank denies payments and/or benefits under Section 3(a) of this
Agreement on the basis that the Employee experienced Termination for Cause, but
it is determined by a court of competent jurisdiction or by an arbitrator
pursuant to Section 13 that cause as contemplated by Section 1(i) of this
Agreement did not exist for termination of the Employee's employment, or if in
any event it is determined by any such court or arbitrator that the Bank has
failed to make timely payment of any amounts or provision of any benefits owed
to the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attorneys' fees, incurred in
challenging such termination of employment or collecting such amounts or
benefits. Such reimbursement shall be in addition to all rights to which the
Employee is otherwise entitled under this Agreement.
6.            No Assignments.
(a)      This Agreement is personal to each of the parties hereto, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Bank shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation, operation of law or otherwise) to all or
substantially all of the business and/or assets of the Bank, by an assumption
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform it if no such succession or
assignment had taken place. Failure of the Bank to obtain such an assumption
agreement prior to the effectiveness of any such succession
 
6

--------------------------------------------------------------------------------

or assignment shall be a breach of this Agreement and shall entitle the Employee
to compensation and benefits from the Bank in the same amount and on the same
terms that Employee would be entitled to hereunder if an event of Involuntary
Termination occurred, in addition to any payments and benefits to which the
Employee is entitled under Section 3 hereof. For purposes of implementing the
provisions of this Section 6(a), the date on which any such succession becomes
effective shall be deemed the Date of Termination.
(b)      This Agreement and all rights of the Employee hereunder shall inure to
the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. In the event of the death of the Employee, unless
otherwise provided herein, all amounts payable hereunder shall be paid to the
Employee's devisee, legatee, or other designee or, if there be no such designee,
to the Employee's estate.
7.           Deferred Payments. If following a termination of the Employee, the
aggregate payments to be made by the Bank under this Agreement and all other
plans or arrangements maintained by the Company or any of the Consolidated
Subsidiaries would exceed the limitation on deductible compensation contained in
Section 162(m) of the Code in any calendar year, any such amounts in excess of
such limitation shall be mandatorily deferred with interest thereon at 4.0% per
annum to a calendar year such that the amount to be paid to the Employee in such
calendar year, including deferred amounts, does not exceed such limitation,
provided, however, that such deferral shall not extend past when the deferred
amount must be paid pursuant to Section 409A.
8.            Delivery of Notices. For the purposes of this Agreement, all
notices and other communications to any party hereto shall be in writing and
shall be deemed to have been duly given when delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Employee:                           Randy T. Riffle
 At the address last appearing
 on the personnel records of
 the Employee
If to the Bank:                                    First Financial Northwest
Bank
 201 Wells Avenue South
 Renton, Washington 98057
 Attention: Secretary
or to such other address as such party may have furnished to the other in
writing in accordance herewith, except that a notice of change of address shall
be effective only upon receipt.
9.         Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided or as necessary to avoid a violation of Section 409A, in which case the
amendment may be made by the Bank or its delegate.
10.       Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
11.       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
 
7

--------------------------------------------------------------------------------

12.            Governing Law. This Agreement shall be governed by the laws of
the State of Washington to the extent that federal law does not govern.
13.            Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration, conducted before a panel of three arbitrators in a location
selected by the Employee within 100 miles of such Employee's job location with
the Bank, in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrators' award in any court
having jurisdiction.
* * * * *
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

Attest:
FIRST FINANCIAL NORTHWEST BANK
 
 
/s/Joann E. Lee                                          
/s/Joseph W. Kiley III                                      
Joann E. Lee, Secretary
By:   Joseph W. Kiley III
 
Its:   President and Chief Executive Officer
 
 
 
 
 
EMPLOYEE
 
 
 
/s/Randy T. Riffle                               
 
Name:  Randy T. Riffle
 
 
 
 



9

--------------------------------------------------------------------------------

EXHIBIT A
Form of General Release


This General Release ("Agreement") is between ______________ ("Employee") and
FIRST FINANCIAL NORTHWEST BANK (the "Company"), collectively, the "Parties". 
The Employee acknowledges that this Agreement is being executed in accordance
with Section 3(a) of the Change in Control Severance Agreement dated _________,
201_ (the "Source Agreement").


Both Employee and the Company desire to resolve all matters, known or unknown,
arising out of Employee's employment with and separation from the Company
according to the terms, conditions and consideration included in this Agreement.


This Agreement is dated ______________ for reference purposes, which is the date
that the Company delivered this Agreement to the Employee for consideration.


Based on the above recitals, the Parties agree that the following terms will
apply only if all conditions of this Agreement are met:


1.1
Release.



(a) Employee hereby releases and forever discharges any and all of the "Released
Parties" (defined below) from any and all claims of any kind, known or unknown,
which Employee ever had, now has, or hereafter may have, that arose on or before
the date that he signed this Agreement, including without limitation, claims
for:

•
wrongful termination or constructive discharge, including claims based on
violation of public policy; breach of agreements, representations, policies or
practices related to Employee's relationship with any Released Party; or based
on any legal obligation owed by any Released Party;

•
violation of federal, state, or local laws, ordinances, or executive orders
prohibiting discrimination, harassment or retaliation, or requiring
accommodation, on the basis of race, ancestry, creed, color, religion, national
origin, pregnancy, childbirth or related medical conditions, families with
children, sex, genetic information, marital status, sexual orientation, gender
expression or gender identity, political ideology, age, honorably discharged
veteran or military status, sensory, physical, or mental impairment or other
legally protected characteristic or activity;

•
wages (including overtime pay) or compensation of any kind (including attorney's
fees or costs) to the fullest extent permitted by law;

•
tortious interference with contract or expectancy; fraud or negligent
misrepresentation; breach of privacy, defamation or libel; intentional or
negligent infliction of emotional distress; unfair labor practices; breach of
fiduciary duty; or any other tort;

•
violation of the Washington Law Against Discrimination; the Washington
Prohibited Employment Practices Law; the Washington Minimum Wage Act;
Washington's Little Norris-LaGuardia Act; the Washington Family Leave Act; the
Washington Family Care Act; the Washington Military Family Leave Act; the
Washington law permitting leave for victims of domestic violence, sexual assault
or stalking; the Washington Fair Credit

 
10

--------------------------------------------------------------------------------

Reporting Act; the retaliation provisions of the Washington Workers'
Compensation Act; the Washington Industrial Safety and Health Act (WISHA),
including any and all amendments to the above, to the fullest extent permitted
by law;

•
violation of the Consolidated Omnibus Budget and Reconciliation Act of 1985
(COBRA); the Fair Labor Standards Act (FLSA); the Labor Management Relations Act
(LMRA); the Employee Polygraph Protection Act; the Racketeer Influenced and
Corrupt Organizations Act (RICO); the Electronic Communications Privacy Act; the
Uniform Services Employment and Re-Employment Rights Act (USERRA); the
Sarbanes-Oxley Act; the Civil Rights Act of 1964; Title VII; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act of 1963; the Lilly Ledbetter Fair Pay Act; the Genetic
Information Nondiscrimination Act of 2008 (GINA); the Americans with
Disabilities Act of 1990 (ADA); the federal Family and Medical Leave Act of 1993
(FMLA); the Worker Adjustment and Retraining Notification Act (WARN); the
Occupational Safety and Health Act (OSHA); the Sarbanes-Oxley Act of 2002; the
Employee Retirement Income Security Act of 1974 (ERISA); the National Labor
Relations Act (NLRA); the Immigration Reform and Control Act (IRCA); including
any and all amendments to the above, to the fullest extent permitted by law;

•
the Age Discrimination in Employment Act of 1967 (ADEA); the Older Workers
Benefit Protection Act (OWBPA); and

•
violations of all similar federal, state and local laws, to the fullest extent
permitted by law.

(b)      "Released Party" or "Released Parties" includes First Financial
Northwest, Inc., First Financial Northwest Bank (as the successor to First
Savings Bank Northwest), First Financial Diversified Corporation, and all
current and former parents, subsidiaries, related companies and affiliates
(including any partnerships or joint ventures), and the benefit plans of each
such entity; and with respect to each such entity, all past, present and future
employees, supervisors, managers, fiduciaries, directors, officers, owners,
shareholders, representatives, agents, attorneys, assigns, insurers, whether
acting in their individual or official capacities, and any other persons acting
by, through, under, or in concert with any of the persons or entities listed in
this paragraph; and with respect to each such entity and individual, all
predecessors, successors and assigns.
(c)      Employee agrees that, except as may be required by subpoena, court
order, or other force of law, Employee will not in any way assist any individual
or entity in commencing or prosecuting any action or proceeding against any
Released Party connected to any and all matters arising from any event that has
occurred up to the date of the Employee's separation from service with the
Company (the "Separation Date").
(d)      Employee understands that he is releasing potentially unknown claims,
and that Employee has limited knowledge with respect to some of the claims being
released.  Employee acknowledges that there is a risk that, after signing this
Agreement, he may learn information that might have affected Employee's decision
to enter into this Agreement.  Employee assumes this risk and all other risks of
any mistake in entering into this Agreement.  Employee acknowledges that this
Agreement and the release and discharge contained herein is fairly and knowingly
made.  Employee is giving up all rights and claims of any kind, known or
unknown, except for the rights specifically given in this Agreement.
(e)      This Agreement does not in any way affect: (1) the Employee's rights of
indemnification to which the Employee was entitled immediately prior to the
Separation Date (as an employee or director of any of the Released Parties); (2)
any rights the Employee may have as a shareholder
 
 
11

--------------------------------------------------------------------------------

of a Released Party; (3) the Employee's vested rights under any tax-qualified
retirement plan or stock compensation plan maintained by a Released Party; (4)
any right the Employee may have to obtain contribution in the event of an entry
of judgment against the Employee as a result of any act or failure to act for
which the Employee and any of the Released Parties are jointly responsible; and
(5) the right of the Employee to take whatever steps may be necessary to enforce
the terms of the Source Agreement.
1.2.       Indemnification.  Employee agrees to indemnify and hold Released
Parties harmless from and against all losses, costs, damages or expenses,
including, without limitation, reasonable attorney's fees incurred, arising out
of a breach of this Agreement.  As a material part of this Agreement, Employee
represents and warrants that there are presently no claims or potential claims
that are capable of being asserted against the Released Parties which he has not
asserted or which could be asserted on his behalf or on behalf of his marital
community.
1.3         Affirmations.


(a)      Employee affirms that he has disclosed any workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under federal, state, or local laws, including family or medical
leave, paid sick or safe leave, or any other leave mandated by law.
(b)      Employee affirms that he has not and will not initiate any suit,
action, or arbitration before any federal, state or local judicial,
administrative or other forum with respect to any matter arising out of or
connected with his employment with the Company and/or the termination of that
employment; and that, without subpoena, he will not, except at the Company's
request, testify in any judicial or administrative proceedings to which any
Released Party is a party regarding any matter involving the affairs of any
Released Party of which Employee has knowledge.  Nothing in this Agreement
precludes Employee from filing a charge or complaint with an appropriate
administrative agency.  However, Employee agrees that he is not entitled to and
will not accept any monetary recovery directly from the Company as a result of
filing such charge or complaint.  Employee affirms that he has not transferred
or assigned any claims or rights to claims to any other person or entity.
(c)      Nothing in this Agreement prohibits Employee from reporting possible
violations of federal, state or local laws or regulations to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the United States Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal, state or local laws or regulations.
Employee does not need prior authorization of any kind to make any such reports
or disclosures and Employee is not required to notify the Company that Employee
has made such reports or disclosures.  The provisions of this Section 1.3(c)
shall apply only to the extent required by the Defend Trade Secrets Act of 2016.


1.4         Older Workers' Benefit Protection Act Provisions.  In accordance
with the requirements of the Older Workers' Benefit Protection Act, Employee
expressly acknowledges the following:


(a)      Independent Legal Counsel.  Employee is advised and encouraged to
consult with an attorney before signing this Agreement.  Employee acknowledges
that, if he desired to consult an attorney, he had an adequate opportunity to do
so.
(b)     Consideration Period.  Employee has twenty-one (21) calendar days from
the date this Agreement was given to him (______________) to consider this
Agreement before signing it.  Employee agrees that any modifications, material
or otherwise, made to this Agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period.  The twenty-one (21)
 
12

--------------------------------------------------------------------------------

day period expires on ______________.  Employee may use as much or as little of
this twenty-one (21) day period as he wishes before signing.  If Employee does
not sign and return this Agreement within this twenty-one (21) day period, it
will not become effective or enforceable, and Employee will not receive the
benefits described in the Source Agreement.
(c)       Revocation Period and Effective Date.  Employee has seven (7) calendar
days after signing this Agreement to revoke it.  To revoke this Agreement after
signing it, Employee must deliver a written notice of revocation to the
Company's Chief Executive Officer before the seven (7) day period expires.  This
Agreement shall not become effective until the eighth (8th) calendar day after
Employee signs it ("Effective Date").  If Employee revokes this Agreement, it
will not become effective or enforceable, and he will not receive the benefits
described in the Source Agreement.
(d)      Acceptance.  Employee agrees and accepts this Agreement.  Employee
acknowledges that he has not signed this Agreement relying on anything not set
out herein.  Employee acknowledges that if he is signing this before
____________, he has decided not to wait for the full twenty-one (21) day
period, even though he has the right to do so.
1.5          Non-Admission.  This Agreement shall not be construed as an
admission by Employee or any Released Party of any liability, breach of any
agreement, or violation of any statute, law or regulation, nor shall it be
construed as an admission of any deficient performance or breach of any
professional obligation.
1.6          Governing Law.  This Agreement is governed by the laws of the State
of Washington that apply to contracts executed and to be performed entirely
within the State of Washington without giving effect to the rules governing the
conflicts of laws, and without the aid of any canon, custom, or rule of law
requiring construction against the drafter, and regardless of whether a party
changes domicile or residence.
1.7          Successors and Assigns.  Employee's obligations will bind his
heirs, successors, and assigns, to the benefit of the Company.  The Company
shall have the right to assign this Agreement to any of the Company's
successors, assigns, or affiliates or to any entity that, directly or
indirectly, is in control of, is controlled by, or is under common control with
the Company.  This Agreement shall be binding upon the successors and permitted
assigns of the Company.
1.8          Headings; Definitions.  The headings in the Agreement are for
convenience only and shall not affect the meaning of the terms as set out in the
text.  Any capitalized terms not defined in this Agreement will have the meaning
assigned to those terms in the Employment Agreement.
1.9          Attorney's Fees.  In any dispute involving this Agreement, each
Party shall be responsible for their own attorney's fees and costs.
1.10       Severability.  It is further understood and agreed that if any of the
provisions of this Agreement are held to be invalid or unenforceable, the
remaining provisions shall nevertheless continue to be valid and enforceable.
1.11       Complete Agreement.  This Agreement represents and contains the
entire understanding between the Parties in connection with the subject matter
of this Agreement.  It is expressly acknowledged and recognized by all Parties
that there are no oral or written collateral agreements, understandings or
representations between the Parties other than as contained in this document. 
Any modifications to this Agreement must be in writing and signed by both
Parties to be effective.
13

--------------------------------------------------------------------------------

1.12       Counterparts.  This Agreement may be executed in duplicate originals,
each of which is equally admissible in evidence, and each original shall fully
bind each party who executed it.  An e-mailed or facsimile copy of the signature
may be submitted as proof of execution; however, Employee shall send the
original executed agreement by U.S. Mail to the Company's Chief Executive
Officer no later than three (3) days after signature.


This Agreement consists of ______ pages, not including any exhibits.
 
_____________________________
______________________________
 
Date
 
 
Agreed by FIRST FINANCIAL NORTHWEST BANK
 
 
 
_____________________________
_____________________________
By: __________________________
Date Its:  __________________________  





 


  


14

--------------------------------------------------------------------------------